Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities: 
In claim 11, Applicant recites “half normal driving display panel”. In view of the originally specification, there is no discussion of “half normal” at all. Instead, there are discussions of “half source” throughout the specification. If Applicant has intended “half normal” in the claim 11, corresponding correction must be made in the specification to discuss claimed material while not introducing substances of new matter. Please see 35 USC 112 rejection for more detail. Appropriate correction is required.

Claim Rejections - 35 USC § 112
he following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claim 8  recites the limitation "the other two cascades" in the last line.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation, “half normal”. There is no description of “half normal” in the originally filed specification. Further, Examiner is not aware of “half normal” as a term used by ordinary skilled in the art and could not find any prior art that specifically uses this term. In view of the claim dependency of claims 10 and 11, Examiner concluded for now that Applicant mistakenly used the word “half normal” instead of “half source”. In other words, Examiner believes Applicant originally intended claims 10 and 11 to recite the same limitation except for having different dependency to claims 7 and 8 respectively. Therefore, claim 11 is construed as “the display panel is a half source driving display panel…” Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

ClaimS 1-9 AND 12-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (PGPUB 2018/0240421 A1) in view of Wu et al (PGPUB 2013/0215092 A1)
As to claim 1, Yamazaki (Figs. 5, 33A, 36) teaches, a driver selection circuit (demultiplexer 525) (for a display panel (display device 10) , the display panel comprising a display area (display portion 17) and a non-display area (i.e. area outside display portion 17), the display area being provided with a plurality of data lines (wirings SL), wherein the driver selection circuit for the display panel comprises:
	a data driving circuit (source driver 13a), comprising a first data driving circuit (i.e. upper source driver 13a in Fig. 5)  and a second data driving circuit (i.e. lower source driver 13a in Fig. 5), the first data driving circuit being located on a side (i.e. upper side) of the display panel, and the second data driving circuit being located on an opposite side (i.e. lower side), the first data driving circuit comprising a plurality of first source driving circuits (i.e. upper/left), and the second data driving circuit comprising a plurality of second source driving circuits (i.e. upper/right)(Fig. 5); and
a multiplexer circuit (Fig. 33A: i.e. each source driver 13a has a multiplexer 525. In other words, each of source driver 13a also has corresponding multiplexer 525), comprising a first multiplexer circuit (i.e. multiplexer 525 of upper source drivers 13a) and a second multiplexer circuit (i.e. multiplexer 525 of lower source drivers 13a), the first multiplexer circuit being located between the display area and the first data driving circuit (Figs. 33A, 36: i.e. each multiplexer 525 is between the display portion 17 and circuits 521-524), and the second multiplexer circuit being located between the display area and the second data driving circuit (Figs. 33A, 36), the first multiplexer circuit comprising a plurality of first switching devices (i.e. demultiplexer 535 for upper side, which is shown as a switch), and the second multiplexer circuit comprising a plurality of second switching devices (demultiplexer 535 for lower side)(Fig. 36); wherein the plurality of first switching devices are connected to one of the first source driving circuits, and the plurality of second switching devices are connected to one of the second source driving circuits (Figs. 5, 36: i.e. each demultiplexer 525 in each source driver 13a comprises its own switches as shown in Fig. 36),  the first multiplexer circuit controls each of the first switching devices to be (i.e. upper source driver 13a have a control signal DMXc for controlling operation of the switches. As shown in Fig. 36, different switches share same state), and the second multiplexer circuit controls each of the second switching devices to be (i.e. lower source driver 13 have a control signal DMXc)(Fig. 36, ¶ 309).
Wu (Figs. 12) teaches,  the first multiplexer circuit (multiplexing TFTs 105) controls each of the first switching devices to be simultaneously turned on or off according to an inputted first control signal (controlling signal SW. Wu does not specifically teach another set of multiplexer circuit for displaying purposes on the other side of the display. However, Wu’s teaching of using transistor for Yamazaki’s switch in the demultiplexer can still be introduced to both sides of Yamazaki’s display. Furthermore, Wu specifically shows having TFTs 103 on the opposite sides to, at least, show that the display can structurally have TFTs for multiplexing on both sides).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Wu’s teaching of using multiplexers and having the capability of resetting the images, so as to reduce crosstalk to the nodes inside the pixel circuits (¶ 4).

As to claim 2, Yamazki teaches the driver selection circuit for the display panel according to claim 1 but does not specifically teach thin film transistor. 
Wu (Fig. 12) teaches, wherein the first and the second switching device are thin film transistors (TFT 105, 103); gates of each of the thin film transistors are connected to a same first signal output terminal (SW) of the first multiplexer circuit, the first signal output terminal is configured to output a first signal, and the gates of each of the thin film transistors are connected to a same second signal (PRE-Sw) output terminal of the second multiplexer circuit, the second signal output terminal is configured to output a second signal, sources of each of the thin film transistors are connected to data output terminals of the data lines (data line), and drains of the thin film transistors are connected to data input terminals (VREF or S1-Sn-1) of the data lines in the display area (Fig. 4A).
(¶ 4).

As to claim 3, Yamazaki (Figs. 5, 33A, 36) teaches, a display panel (display device 10) using a driver selection circuit (demultiplexer 525) for the  display panel (display device 10) to drive, the display panel comprising a display area (display portion 17) and a non-display area (i.e. area outside display portion 17), the display area being provided with a plurality of data lines (wirings SL), wherein the driver selection circuit for the display panel comprises:
	a data driving circuit (source driver 13a), comprising a first data driving circuit (i.e. upper source driver 13a in Fig. 5)  and a second data driving circuit (i.e. lower source driver 13a in Fig. 5), the first data driving circuit being located on a side (i.e. upper side) of the display panel, and the second data driving circuit being located on an opposite side (i.e. lower side), the first data driving circuit comprising a plurality of first source driving circuits (i.e. upper/left), and the second data driving circuit comprising a plurality of second source driving circuits (i.e. upper/right)(Fig. 5); and
a multiplexer circuit (Fig. 33A: i.e. each source driver 13a has a multiplexer 525. In other words, each of source driver 13a also has corresponding multiplexer 525), comprising a first multiplexer circuit (i.e. multiplexer 525 of upper source drivers 13a) and a second multiplexer circuit (i.e. multiplexer 525 of lower source drivers 13a), the first multiplexer circuit being located between the display area and the (Figs. 33A, 36: i.e. each multiplexer 525 is between the display portion 17 and circuits 521-524), and the second multiplexer circuit being located between the display area and the second data driving circuit (Figs. 33A, 36), the first multiplexer circuit comprising a plurality of first switching devices (i.e. demultiplexer 535 for upper side, which is shown as a switch), and the second multiplexer circuit comprising a plurality of second switching devices (demultiplexer 535 for lower side)(Fig. 36); wherein the plurality of first switching devices are connected to one of the first source driving circuits, and the plurality of second switching devices are connected to one of the second source driving circuits (Figs. 5, 36: i.e. each demultiplexer 525 in each source driver 13a comprises its own switches as shown in Fig. 36),  the first multiplexer circuit controls each of the first switching devices to be (i.e. upper source driver 13a have a control signal DMXc for controlling operation of the switches. As shown in Fig. 36, different switches share same state), and the second multiplexer circuit controls each of the second switching devices to be (i.e. lower source driver 13 have a control signal DMXc)(Fig. 36, ¶ 309).
Wu (Figs. 12) teaches, the first multiplexer circuit (multiplexing TFTs 105) controls each of the first switching devices to be simultaneously turned on or off according to an inputted first control signal (controlling signal SW), and the second multiplexer circuit controls (resetting TFT 103)  each of the second switching devices (TFT 103) to be simultaneously turned on or off according to an inputted second control (¶ 43: i.e. For the purpose of the office action, Examiner used Wu with TFT 103 and 105 as first and second multiplexers).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Wu’s teaching of using multiplexers and having the capability of resetting the images, so as to reduce crosstalk to the nodes inside the pixel circuits (¶ 4).

As to claim 4, Yamazaki (Fig. 5) teaches, wherein the display area of the display panel is further provided with a plurality of grating lines (wiring GL), the plurality of grating lines extend along a first direction (i.e. horizontal direction), and are arranged along a second direction (i.e. vertical direction); the plurality of data lines extend along the second direction, and are arranged along the first direction; the first direction and the second direction are perpendicular to each other (Fig. 5).

As to claim 5, Yamazaki (Fig. 5) teaches, wherein the display panel comprises at least one array substrate row driving circuits (i.e. gate drivers 12a row and 12b row), each of the array substrate row driving circuits are located on one or both sides adjacent to the first source driving circuits (Fig. 5), and the array substrate row driving circuits are configured to output a scan driving voltage signal (i.e. voltage applied by gate driver 12a) to drive the grating lines to turn on or off (¶ 93:i.e. supplying and not supplying the selection signal).

As to claim 6, Yamazaki (Fig. 5) teaches, wherein the display panel comprises at least one cascade array substrate row driving circuit (i.e. gate drivers 12a and 12b), each of the cascade array substrate row driving circuits are located on one or both sides (i.e. left and right sides) adjacent to the first source driving circuits, and each side is provided with at least two cascade array substrate row driving circuits (i.e. upper 12a and lower 12a) (Fig. 5).

As to claim 7, Yamazaki (Fig. 5) teaches, wherein the display panel comprises two array substrate row driving circuits (i.e. gate drivers 12a row and 12b row), the two array substrate row driving circuits are located on both sides adjacent to the first source driving circuits (Fig. 5), respectively, and the array substrate row driving circuits are configured to output a scan driving voltage signal (i.e. voltage applied by gate driver 12a) to drive the grating lines to turn on or off (¶ 93:i.e. supplying and not supplying the selection signal).

As to claim 8, Yamazaki (Fig. 5) teaches, wherein the display panel comprises four cascade array substrate row driving circuits (i.e. two gate drivers 12a and two gate drivers 12b), two of the cascade array substrate row driving circuits are located on both sides adjacent to the first source driving circuits (Fig. 5), and (Fig. 5).

As to claim 9, Yamazaki (Fig. 5) teaches, wherein a resolution of the display panel is 7680RGBx4320 (¶ 99: RGB pixels, ¶ 102: i.e. 7680x4320 resolution).


As to claim 12, Yamazaki (Fig. 5) teaches, wherein the display panel is a liquid crystal display panel (liquid crystal elements, ¶ 127)

As to claim 13, Yamazaki (Fig. 5) teaches, wherein the display panel is an organic electroluminescent display panel (¶ 204: i.e. EL element in display).

As to claim 14, Yamazaki (Fig. 5) teaches,  wherein the display panel is a quantum-dot light-emitting display panel (¶ 204: i.e. quantum dot display element and LED display).

As to claim 15, Yamazaki (Fig. 48A) teaches, wherein the display panel is a liquid curved surface display panel (¶ 506: i.e. curved surface and liquid crystal display in ¶ 103).

As to claim 16, Yamazaki (Figs. 5, 33A, 36) teaches, a display device (display device 10) comprising a display panel (display device 10), the display panel using a driver selection circuit (demultiplexer 525) for the display panel to drive, the display panel comprising a display area (display portion 17) and a non-display area (i.e. area outside display portion 17), the display area being provided with a plurality of data lines (wirings SL), wherein the driver selection circuit for the display panel comprises:
(source driver 13a), comprising a first data driving circuit (i.e. upper source driver 13a in Fig. 5)  and a second data driving circuit (i.e. lower source driver 13a in Fig. 5), the first data driving circuit being located on a side (i.e. upper side) of the display panel, and the second data driving circuit being located on an opposite side (i.e. lower side), the first data driving circuit comprising a plurality of first source driving circuits (i.e. upper/left), and the second data driving circuit comprising a plurality of second source driving circuits (i.e. upper/right)(Fig. 5); and
a multiplexer circuit (Fig. 33A: i.e. each source driver 13a has a multiplexer 525. In other words, each of source driver 13a also has corresponding multiplexer 525), comprising a first multiplexer circuit (i.e. multiplexer 525 of upper source drivers 13a) and a second multiplexer circuit (i.e. multiplexer 525 of lower source drivers 13a), the first multiplexer circuit being located between the display area and the first data driving circuit (Figs. 33A, 36: i.e. each multiplexer 525 is between the display portion 17 and circuits 521-524), and the second multiplexer circuit being located between the display area and the second data driving circuit (Figs. 33A, 36), the first multiplexer circuit comprising a plurality of first switching devices (i.e. demultiplexer 535 for upper side, which is shown as a switch), and the second multiplexer circuit comprising a plurality of second switching devices (demultiplexer 535 for lower side)(Fig. 36); wherein the plurality of first switching devices are connected to one of the first source driving circuits, and the plurality of second switching devices are connected to one of the second source driving circuits (Figs. 5, 36: i.e. each demultiplexer 525 in each source driver 13a comprises its own switches as shown in Fig. 36),  the first multiplexer circuit controls each of the first switching (i.e. upper source driver 13a have a control signal DMXc for controlling operation of the switches. As shown in Fig. 36, different switches share same state), and the second multiplexer circuit controls each of the second switching devices to be (i.e. lower source driver 13 have a control signal DMXc)(Fig. 36, ¶ 309).
Wu (Figs. 12) teaches  the first multiplexer circuit (multiplexing TFTs 105) controls each of the first switching devices to be simultaneously turned on or off according to an inputted first control signal (controlling signal SW), and the second multiplexer circuit controls (resetting TFT 103)  each of the second switching devices (TFT 103) to be simultaneously turned on or off according to an inputted second control signal (¶ 43: i.e. For the purpose of the office action, Examiner used Wu with TFT 103 and 105 as first and second multiplexers).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Wu’s teaching of using multiplexers and having the capability of resetting the images, so as to reduce crosstalk to the nodes inside the pixel circuits (¶ 4).

As to claim 17, Yamazaki (Fig. 45) teaches, a plurality of first flexible circuit boards (TAB tapes 132a) and a plurality of second flexible circuit boards (TAB tapes 132b) located on edges of the non-display area, the first flexible circuit boards are located on one side of the display panel, and the second flexible circuit boards are located on the opposite side (i.e. top and bottom sides as shown in Fig. 45), the first (Fig. 45, ¶ source drivers 13a and 13b are on Tab tapes 132a and 132b respectively).

As to claim 18, Yamazaki (Fig .45) teaches, wherein the display device further comprise a printed circuit board (printed boards 131a) connected to the first flexible circuit boards (Fig. 45, ¶464).

As to claim 19, Yamazaki (Fig. 45) teaches, wherein the display device further comprise a printed circuit board (printed boards 131a) connected to the second flexible circuit boards (Fig. 45, ¶ 464).

As to claim 20, Yamazaki (Fig. 45) teaches, wherein the display device further comprise a timing controller (i.e. source of external input signals from printed circuit board 131a to source drivers 13. Fig. 33A shows source drivers receiving CLK, SP from external source) located on the printed circuit board, the timing controller is configured to output a clock control signal (CLK, SP)(Figs. 33A, 45).

Claims 10 and 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki and Wu  as applied to claim 1above, and further in view of Yao (PGPUB 

As to claims 10 and 11, Yamazaki (Fig. 5) teaches, wherein the display panel is a resolution of 7680RGB x4320 (¶ 87: i.e. 8K display with resolution of 7680x4320, ¶ 99: i.e. RGB subpixel).
Yamazaki do not specifically teach a half source driving display panel with 7680RGB/2x4320*2.
	Yao (Fig. 2) teaches, half source driving pixel array has half number of data lines and double number of scanning lines (¶ 3: i.e.  this teaching yields 7680RGB/2x4320*2 given Yamazaki’s teaching and resolution).
	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Yao’s teaching of using half source pixel into Yamazaki’s display as modified with the teaching of WU, so as to reduce the number of lines with improved display defects of bright-dark lines in HSD pixel array (¶ 4, 5).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/SANGHYUK PARK/Primary Examiner, Art Unit 2691